Citation Nr: 0611522	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-24 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from May 1953 to 
April 1955, and from November 1955 to November 1975.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of diabetes mellitus.

2.  The veteran did not have active military service in the 
Republic of Vietnam within the meaning of controlling 
regulations.

3.  There is no competent medical evidence that relates the 
veteran's current diabetes mellitus to his active military 
service, or to any incident therein.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in, or 
aggravated by, active military service, and it may not be 
presumed to have been so incurred, to include as due to Agent 
Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to initial VA 
adjudication, VA notified the veteran by a May 2003 letter of 
the information and evidence needed to substantiate and 
complete his claim for entitlement to service connection for 
diabetes mellitus.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  The letter also informed the veteran that 
VA would obtain all service medical records, VA medical 
records, and any other medical records about which the 
veteran notified them.  The veteran was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment for his 
claimed disabilities, or to provide a properly executed 
release so that VA could request the records on his behalf.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The May 2003 letter stated 
"[s]end us any medical reports you have" and "[t]ell us if 
you know of any additional evidence you would like for us to 
consider."  The provisions of 38 C.F.R. § 3.159(b)(1) were 
provided to the veteran in the May 2004 statement of the 
case.  It is clear from these documents that the RO was 
asking for any records related to the veteran's claim.  There 
is no indication that any pertinent evidence was not 
received.  The duty to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service medical records, VA outpatient medical records, and 
private medical records have been associated with the claims 
file.  The veteran was asked to advise VA if there was any 
other information or evidence he considered relevant to his 
claim so that VA could help him by getting that evidence.  He 
was also advised what evidence VA had requested, and notified 
in the statement of the case what evidence had been received.  
Although the veteran was not examined for the purpose of 
addressing his claim for service connection, no examination 
was required.  A medical examination or opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  Here, as will be discussed below, the evidence 
of record does not establish any inservice event or otherwise 
indicate that the veteran's diabetes mellitus is related to 
active military service.  Thus, VA's duty to assist has been 
fulfilled.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. April 5, 2006); see also Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506 (U.S. Vet. App. March 3, 2006).


Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, diabetes mellitus may be presumed to have been 
incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In addition, VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for, among other 
diseases, diabetes mellitus, type II.  38 C.F.R. §§ 3.307, 
3.309.  The governing law provides that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  "[S]ervice in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam."  
38 C.F.R. § 3.307(a)(6)(iii). 

According to a March 2003 fact sheet distributed by the 
Veterans Benefits Administration and posted in September 
2003, the Department of Defense (DOD) has confirmed that 
Agent Orange was used along the Korean demilitarized zone 
(DMZ) from April 1968 through July 1969 to defoliate the 
fields of fire between the front line defensive positions and 
the south barrier fence.  The treated area was a strip of 
land 151 miles long and up to 350 yards wide from the fence 
to north of the civilian control line.  There is no 
indication that the herbicide was sprayed in the DMZ itself.  
Both the 2nd and 7th Infantry Divisions, United States Army, 
had units in the affected area at the time Agent Orange was 
being used.  Field artillery, signal, and engineer troops 
also were supplied as support personnel during the time of 
the confirmed use of Agent Orange.  

Service personnel records reflect that the veteran served in 
Okinawa, Thailand, the United States, and the Canal Zone.  
Service medical records are negative for diagnoses or 
treatment of diabetes mellitus.  

Private medical records reflect that the veteran was 
diagnosed with diabetes mellitus in February 2003.  VA 
outpatient records from February 2003 note the diabetes 
diagnosis.

In a May 2003 statement and at the February 2006 Board 
videoconference hearing, the veteran asserted that he 
witnessed the spraying of Agent Orange at Udorn Royal Thai 
Air Force Base, in Thailand in 1969 and 1970.  

The preponderance of the evidence is against presumptive 
service connection.  Although there is a current diagnosis of 
diabetes mellitus, there is no evidence of record, and the 
veteran does not contend, that he served in Vietnam or Korea, 
the only areas where DOD has confirmed use of Agent Orange.  

Notwithstanding the foregoing, a veteran is not precluded 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1043-44 
(Fed. Cir. 1994).  The preponderance of the evidence, 
however, is also against a claim for direct service 
connection.  There were no diagnoses or treatment of diabetes 
mellitus during service, and diabetes mellitus was not 
diagnosed within one year of service discharge.  Diabetes 
mellitus was first diagnosed in February 2003, over twenty 
years after service discharge.  The evidence of record does 
not suggest that that the diabetes mellitus is otherwise 
related to active military service.

Because the evidence of record shows that the veteran did not 
have service in the Republic of Vietnam or in Korea, there is 
no evidence of diabetes mellitus in service or within one 
year subsequent to service, and there is no medical evidence 
that relates the current diagnosis of diabetes mellitus to 
the veteran's service or to any incident therein, the 
preponderance of the evidence is against the veteran's claim, 
and the doctrine of reasonable doubt is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for diabetes mellitus, type II, to include 
as due to Agent Orange exposure, is denied.


REMAND

The veteran claims entitlement to service connection for 
bilateral hearing loss.  To establish service connection for 
a claimed disorder, the following must be shown:  (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Here, an April 2003 VA outpatient record 
establishes that the veteran's hearing loss is a current 
disability for VA purposes.  See 38 C.F.R. § 3.385 (2005).  
Thus, at issue is whether there is a nexus between the 
currently diagnosed hearing loss and active military service.

Service medical records show that in August 1974, the veteran 
presented with ear pain.  Otherwise, the records are negative 
for any complaints or findings of hearing loss.  An October 
1997 private medical record indicates that the veteran 
reported inservice noise exposure from airplanes and weapons, 
and post-service noise exposure from working around 
machinery.  A March 1999 private medical record indicates 
that the veteran wore ear protection in his post-service 
employment.  In an April 2002 private medical record, the 
veteran again reported inservice and post-service noise 
exposure.  An April 2003 VA outpatient record indicated that 
the veteran reported hearing loss over the previous 10 to 15 
years.

In a May 2003 statement, the veteran asserted that his 
hearing problems began during service in the 1960's, while 
working in noisy communications centers and while operating 
loud equipment.  At the February 2006 Board hearing, the 
veteran again asserted that his hearing loss began during 
service.  The veteran also reported that employer medical 
records from 1989 to 2000 contained twice-yearly audiological 
examinations.

The Board notes that the determination of whether the 
veteran's bilateral hearing loss is etiologically related to 
his active military service requires competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
There is no nexus opinion of record.

The veteran contends that medical records from a former 
employer for the period 1989 to 2000 contain evidence 
regarding hearing loss.  The Board notes that although the RO 
appears to have complied with its duties to notify and assist 
under the VCAA by contacting the benefits office of the 
veteran's former employer for the medical records, the RO did 
not follow up on that office's response that the medical 
records were in the possession of the private physician who 
conducted the examinations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a). 

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506 (U.S. Vet. App. March 3, 
2006). 

2.  The RO must contact the veteran and 
afford him the opportunity to identify by 
name, address, and dates of treatment or 
examination, the employer medical records 
from 1975 to the present, to include the 
twice-yearly audiological examinations.  
Subsequently, and after securing the proper 
authorizations where necessary, the RO must 
attempt to obtain all the records of 
treatment or examination from all the 
sources listed by the veteran which are not 
already on file.  All information obtained 
must be made part of the file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the veteran 
and his representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

3.  Once any additional records are 
associated with the claims file, the 
veteran must be afforded a VA audiological 
evaluation.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and studies 
must be accomplished.  Specifically, the 
results of the audiological evaluation must 
state, in numbers, the findings of puretone 
decibel loss at 500, 1000, 2000, 3000 and 
4000 Hertz, provide the puretone threshold 
average, and must also state the results of 
the word recognition test, in percentages, 
using the Maryland CNC test.  The claims 
file, including any newly acquired records, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The VA examiner must then 
give an opinion, in light of the service 
and postservice evidence of record, as to 
whether any current hearing loss is related 
to the veteran's military service.  The 
rationale for any opinions expressed must 
be provided.  The report must be typed. 

4.  The RO must notify the veteran that it 
is his responsibility to report for the VA 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2005).  In the event that the veteran does 
not report for the aforementioned 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  Copies of all documentation 
notifying the veteran of his VA examination 
must be placed in the claim file.

5.  After the development requested has 
been completed, the RO must review the 
examination report to ensure it is in 
complete compliance with the directives of 
this remand.  If the report is defective in 
any manner, the RO must implement 
corrective procedures at once.  

6.  Thereafter, the RO must readjudicate 
the claim for entitlement to service 
connection for bilateral hearing loss, 
taking into consideration any and all 
evidence that has been added to the record 
since its last adjudicative action.  If the 
benefit sought on appeal remains denied, a 
supplemental statement of the case must be 
issued, and the veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review. 


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


